PER CURIAM.
The defendant has attempted to appeal from conviction in a criminal case.
Under SDC 34.3709 a judgment does not become complete and effective until “reduced to writing, signed by the Court, attested by the clerk and filed in his office.” The record fails to disclose that a judgment of conviction has ever been signed, attested or filed, and it follows that the appeal must be dismissed. Nordin v. Berner et al., 15 S. D. 611, 91 N. W. 308. An order will be entered accordingly.
No costs to be taxed.